Citation Nr: 1008798	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  06-10 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of left ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from August 1983 to January 
2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan that, in pertinent part, granted service connection 
for left ankle disability and assigned a rating of 10 
percent, effective February 1, 2005.

The July 2005 rating decision granted service connection for 
asthma and assigned a rating of 30 percent, effective 
February 1, 2005.  In September 2005 a notice of disagreement 
as to the assigned asthma rating was received.  While a 
statement of the case was issued in January 2007, the file 
does not contain a substantive appeal from the Veteran on 
that issue, and the issue of entitlement to an initial rating 
in excess of 30 percent for asthma is not before the Board.

A February 2006 rating decision denied the Veteran's request 
for entitlement to service connection for hypertension.  In 
April 2006 a notice of disagreement as to that issue was 
received.  While a statement of the case was issued in 
September 2006, the file does not contain a substantive 
appeal from the Veteran on that issue, and the issue of 
entitlement to service connection for hypertension is 
therefore not currently before the Board.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's left 
ankle disability was manifested by complaints of left ankle 
pain, with objective clinical evidence of limitation of 
motion, and minimal swelling.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of left ankle sprain have not been met at any 
time during the rating period on appeal.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5271 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the July 2005 rating decision granted service connection 
for the Veteran's left ankle disability, that claim is now 
substantiated.  As such, the filing of a notice of 
disagreement as to the disability rating assigned does not 
trigger additional notice obligations under 38 U.S.C.A. § 
5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's 
appeal as to the disability rating assigned triggers VA's 
statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well 
as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of 
what is necessary to obtain the maximum benefits allowed by 
the evidence and the law.  The Board observes that as for 
rating the Veteran's disability on appeal, the relevant 
criteria have been provided to the Veteran, including in the 
February 2006 statement of the case.  In March 2006 VA 
provided the Veteran notice on effective date and disability 
rating elements.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Duty to Assist

The Veteran's complete service treatment records are not 
associated with the claims file, but VA medical records are 
of record.  In June 2005 the Veteran underwent a VA 
examination that addressed the matters presented on the 
merits by this appeal.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the June 
2005 VA examination obtained in this case is adequate, as it 
considered the pertinent evidence of record, and included an 
examination of the Veteran and elicited his subjective 
complaints.  Further, and contrary to the Veteran's 
representative's assertion, the June 2005 VA examination 
described the Veteran's disability on appeal in sufficient 
detail (and in accordance with 38 C.F.R. §§ 4.40, 4.45 and 
4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995)) so that the 
Board is able to fully evaluate the claimed disability.  The 
Veteran failed to report for a VA examination scheduled to 
take place in May 2007 that was to address the medical 
matters presented on the merits by this appeal.  The Veteran 
has not submitted any reasons for the failure to report to 
the scheduled examination.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claim.

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

The July 2005 rating decision granted service connection for 
residuals of left ankle sprain and assigned a 10 percent 
rating under Diagnostic Code 5271, effective February 1, 
2005.

The Veteran's service-connected left ankle disability is 
rated under Diagnostic Code 5271.  Under Diagnostic Code 
5271, moderate limitation of motion of the ankle warrants a 
10 percent disability rating, and marked limitation of motion 
of the ankle warrants a 20 percent disability rating.

The average normal range of motion of the ankle is from zero 
to 20 degrees of dorsiflexion, and from zero to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II.

The Board observes that the medical evidence of record does 
not include X-ray evidence of degenerative joint disease of 
the left ankle.

At a June 2005 VA examination, the Veteran complained of a 
painful left ankle that would sometimes swell.  It was noted 
that activities of daily living were limited, with a history 
of flare-ups, but without any additional loss of motion.  
Intensity of pain was 6/10, and there was no instability.  
Physical examination revealed a normal looking ankle with no 
deformity; there was minimal diffuse swelling with tenderness 
on the medial and anterior aspect.  Range of motion (both 
passive and active) of the left ankle was as follows: 10 
degrees extension, 20 degrees flexion, 20 degrees inversion, 
and 5 degrees eversion.  Power was satisfactory with 
complaints of pain.  Left ankle X-rays were normal.  The 
diagnosis was chronic left ankle sprain with minimal swelling 
and tenderness.  The examiner stated that there was no 
additional loss of motion of the left ankle due to pain, 
fatigue, weakness or lack of endurance on repetitive use.

In a statement received in September 2005, the Veteran stated 
that his left ankle disability had limited his participation 
in sports and in taking long walks.  The Veteran also noted 
that he had informed the June 2005 VA examiner that his left 
ankle pain was a level 10, not a level 6, as recorded in the 
June 2005 VA examination report.  He stated that his left 
ankle would sometimes lock up for no apparent reason.

At a December 2005 VA heart examination the Veteran indicated 
that he had occasional left ankle swelling.

The evidence for this time period does not show limitation of 
motion or function of the left ankle which more nearly 
approximates a degree characterized as marked so as to 
warrant a 20 percent rating under Diagnostic Code 5271 or 
other Diagnostic Code.  Range of motion testing on the June 
2005 VA examination has shown, at most, moderate limitation 
of motion, and no other manifestations that would warrant a 
higher rating are shown.  The Board has also considered 38 
C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 
(1995). The June 2005 VA examiner noted that the Veteran's 
left ankle had satisfactory power and specifically noted that 
there was no additional loss of motion of the left ankle due 
to pain, fatigue, weakness or lack of endurance on repetitive 
use as might warrant the assignment of an evaluation in 
excess of 10 percent.

The Board notes that there is no evidence of flatfoot, claw 
foot, malunion or nonunion of tarsal or metatarsal bones or 
moderately severe foot injuries, and Diagnostic Codes 5276, 
5278, 5283, and 5284 are not for application.

In conclusion, the evidence of record does not support an 
initial rating in excess of 10 percent for the left ankle 
disability for any portion of the rating period on appeal.

Conclusion

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In 
addition, the Board acknowledges that the Veteran is 
competent to give evidence about what he observes or 
experiences; for example, he is competent to report that he 
experiences certain symptoms, such as pain in the left ankle.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board 
finds the Veteran to be credible in his reports of the 
symptoms he experiences.  However, as with the medical 
evidence of record, the Veteran's account of his left ankle 
symptomatology describes a rating consistent with the rating 
assigned by this decision.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a favorable determination.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board 
finds that the Veteran's service-connected left ankle 
disability is not so unusual or exceptional in nature as to 
render his schedular rating inadequate.  The Veteran's 
disability has been evaluated under diagnostic codes that 
have specifically contemplated the level of occupational 
impairment caused by his left ankle disability.  The evidence 
does not reflect that the Veteran's left ankle disability, 
alone, has caused marked interference with employment or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Therefore, referral for assignment 
of an extra-schedular evaluation in this case is not in 
order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

An initial rating in excess of 10 percent for residuals of 
left ankle sprain is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


